       Case 1:18-cr-00192-KJM Document 56 Filed 12/11/18 Page 1 of 3    PageID #: 112

    ~~~
~- ~
       KENJI M . PRICE # 10523
_J                                                                     rlLC.0 i~ THE
       United States Attorney                                 UNITED STATES DISTRICT COURT
<(                                                             '   DISTRICT Of HAWAII "~ /
       District of Hawaii
::z                                                                    \JFC 11 2018     ~
-
(.!)   MARCA. WALLENSTEIN #l 0456
       Assistant U.S. Attorney
                                                               at4.clockand~i&·
                                                                 ~SUE BEITIA, CLERK
0:::   Room 6-100, PJKK Federal Building
0      300 Ala Moana Boulevard
       Honolulu, Hawaii 96850
       Telephone: (808) 541 -2850
       Facsimile: (808) 541-2958
       E-Mail: Marc.Wallenstein@usdoj.gov

       Attorneys for Plaintiff
       UNITED STATES OF AMERICA

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAll

       UNITED sTATEs oF AMERICA,   ) cR. No. cR .1 e o o 9 2           1               KJM
                                   )
                Plaintiff,         ) INFORMATION
                                   )
       vs.                         ) [1 6 U.S.C. §§ 3372(a)(l), (a)(4), and
                                   ) 3373(d)]
       ABDURAHMAN (01),            )
       DIAN ANDRIYANTO (02),       )
       YULI HARYANTO (03),         )
       TAUFIKHIDAYAT (04),         )
       BUDI MULYANA (05),          )
       DENI NURYANTO (06),         )
       PURWANTO (07),              )
       MAMAN RUKMANA (08),         )
       TEGUH IMAM SANTOSO (09), and)
       IBNU FAHMI ZAKI (10),       )
                                   )
                Defendants.        )


                                    INFORMATION
"·   .       Case 1:18-cr-00192-KJM Document 56 Filed 12/11/18 Page 2 of 3       PageID #: 113




         The U.S. Attorney charges:

                                     Lacey Act Fish Trafficking
                                  Transport and Attempted Export
                           Fish Possessed and Transported in Violation of
                          Magnuson-Stevens Act and Shark Conservation Act
                            (16 U.S.C. §§ 3372(a)(l), (a)(4), and 3373(d))

                  On or about November 7, 2018, within the District of Hawaii and

         elsewhere, ABDURAHMAN, 1 DIAN ANDRIYANTO, YULI HARYANTO,

         TAUFIKHIDAYAT, BUDI MULYANA, DENI NURYANTO, PURWANT0, 2

         MAMAN RUKMANA, TEGUH IMAM SANTOSO, and IBNU FAHMI ZAKI,

         the defendants, did knowingly attempt to export fish, namely: shark fins, which

         defendants, in the exercise of due care, should have known had been transported,

         including imported, in violation of and in a manner unlawful under the laws and

         regulations of the United States, and which shark fins in fact had been transported

         in violation of the Magnuson-Stevens Fishery Conservation and Management Act

         (hereinafter "Magnuson-Stevens Act"), 16 U.S.C. § 1857(1 )(A); and the Shark

         Conservation Act (codified within the Magnuson-Stevens Act), 16 U.S.C.

         § 1857(l)(P)(iv), and 50 C.F.R. § 600.1203(a)(5); which make it unlawful for any

         person to land any such fin that is not naturally attached to the corresponding

         carcass.




         1
             This defendant goes by a single name.
         2
             This defendant goes by a single name.
                                                     2
Case 1:18-cr-00192-KJM Document 56 Filed 12/11/18 Page 3 of 3          PageID #: 114




      All in violation of Title 16, United States Code, Sections 3372(a)(l), (a)(4),

and 3373(d).




                         DATED: December _fl , 2018, at Honolulu, Hawaii.


KENJI M. PRICE
United States Attorney
District of Hawaii




KENJI M. PRICE
UNITED STATES ATTORNEY

~~
MARC A. WALLENSTEIN
ASSISTANT UNITED STATES ATTORNEY




UNITED STATES V. ABDURAHMAN, et. al.
Info rmation
Cr. No.




                                         3
